Mr. Justice Moore
delivered the opinion of the court.
The defendant, John Anthony, was convicted of the crime of unlawfully selling intoxicating liquor in Wallowa County, alleged to have been committed July 12, *1421911. A demurrer to the indictment on the ground that it did not state facts sufficient to constitute a crime was overruled, and it is maintained that an error was thereby committed. The indictment herein is almost identical with the language employed in the formal accusation in the case of State v. Runyon, 62 Or....... (124 Pac. 259). What is there said in respect to the sufficiency of the charge is applicable to the case at bar, and no error was committed in the respect alleged.
An exception having been taken to the following instruction, it is insisted that an error was committed in giving it, to wit:
“A defendant in a criminal action is presumed to be innocent until the contrary is proven, and, in case of a reasonable doubt whether his guilt is satisfactorily shown, he is entitled to- be acquitted.”
This instruction fairly states the law governing the facts of the case, and no error was committed in the use of the language employed.
Other alleged errors are assigned, but, as they are not argued in the brief of defendant’s counsel, the judgment is affirmed. Affirmed.